                Case 1:20-cv-00186-SAB Document 27 Filed 08/10/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10
         CAROLYN BROWN,                                           Case No. 1:20-cv-00186-SAB
11
                       Plaintiff,                                 ORDER DIRECTING CLERK OF COURT
12                                                                TO ISSUE REQUESTED SUMMONS
               v.
13                                                                (ECF No. 26)
         PROPERTY AND CASUALTY
14       INSURANCE COMPANY OF HARTFORD,
         et al.,
15
                       Defendants.
16

17

18           On August 5, 2020, the Court granted Defendant’s motion for leave to file a cross-

19 complaint and ordered Defendant to file the complaint within three days. (ECF No. 24.) On
                                                                                          1
20 August 5, 2020, Defendant filed a counterclaim and third-party complaint. (ECF No. 25.)

21 Defendant also filed a request for an issuance of summons on the third-party complaint. (ECF

22 No. 26.)

23 ///

24 ///

25 ///

26 ///
27   1
       While the Defendant’s motion was entitled a motion for leave to file a cross-complaint, the document attached to
     the motion and subsequently filed is a counterclaim and third-party complaint for declaratory relief. (ECF No. 22-1
28   at 2; ECF No. 25.)


                                                              1
             Case 1:20-cv-00186-SAB Document 27 Filed 08/10/20 Page 2 of 2


 1          Accordingly, the Clerk of the Court is HEREBY DIRECTED to grant Defendant’s

 2 request filed August 5, 2020 (ECF No. 26) and issue the summons on the third-party complaint.

 3
     IT IS SO ORDERED.
 4

 5 Dated:     August 7, 2020
                                                      UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                  2
